Citation Nr: 0910203	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-43 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently 70 percent 
disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In February 2009, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  

3.	The Veteran is service connected for PTSD, rated as 70 
percent disabling and diabetes, rated as 20 percent 
disabling.  

4.	The Veteran has been unemployed since 2002.

5.	The evidence of record tends to show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.




CONCLUSIONS OF LAW

1.	The criteria for a schedular rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.	The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341(a), 4.1, 4.3, 4.7, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2002 
prior to the grant of service connection.  After service 
connection was granted, the Veteran received another letter 
in April 2005 that addressed his claim for an increased 
evaluation.  These letters addressed the notice elements 
relevant to his claims, respectively.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

The Veteran was also sent a letter in March 2006 that set 
forth the provisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Here, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

The Board has also considered the holding by the United 
States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the Veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims, as is this case.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that any timing error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a January 2007 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting a Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA examinations in December 2003 and November 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran's service-connected PTSD is currently assigned a 
70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), effective October 24, 2002.  The Veteran asserts 
that he is entitled to a 100 percent disability evaluation.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
Veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The Board finds that the Veteran is not entitled to a 100 
percent evaluation for service-connected PTSD.  A January 
2003 Psychological Assessment as well as the VA Compensation 
and Pension Examinations in December 2003 and November 2006 
do not show that the Veteran's symptoms of PTSD warranted a 
100 percent evaluation.  

These examinations show that the Veteran's mood was anxious.  
His affect was restricted and depressed.  His speech was 
spontaneous, but normal in rate, volume and tone.  His 
thought process was goal directed and at times was 
disorganized.  He had some circumstantial thinking with 
rambling, racing thoughts, poor attention and focus.  There 
was no loosening of association and no flight of ideation.  
He did not have hallucinations and was not delusional.  He 
did not have suicidal ideation.  His insight was impaired and 
his judgment was fair.  He was oriented to time, place person 
and purpose.  His immediate recall in short and long term 
memory were intact.  His attention was also intact.  The 
Veteran was able to maintain basic activities of daily 
living.  He was assigned GAF scores of 45 and 50.  

The Board finds that the Veteran is not entitled to a 100 
percent evaluation because he did not have gross impairment 
in thought processes or communication.  He also did not have 
persistent delusions or hallucinations.  He did not show 
grossly inappropriate behavior or persistent danger of 
hurting self or others.  He was also able to perform 
activities of daily living and was not disorientation to time 
or place.  The evaluations show that he did not have severe 
memory loss.  As such, the Board finds that the Veteran's 
symptomotology does not more closely approximate the criteria 
for a 100 percent evaluation.  

However, the Board notes that the Veteran has submitted 
evidence of his PTSD, made a claim for the highest rating 
possible, and submitted evidence of unemployability.  As 
such, VA must consider a TDIU claim.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for 
TDIU.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2008).  

The Veteran is currently service-connected for PTSD at 70 
percent and diabetes at 20 percent, with a combined 
disability rating of 80 percent under the combined ratings 
table.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 
(2008).  As such, the percentage requirements for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are met.  
Nonetheless, the Board must also determine whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities. 

In this case, the Veteran previously worked in a lumbar yard 
for 30 years.  In his February 2009 hearing, the Veteran 
testified that he retired in 2002.  He indicated that he 
experienced frequent anxiety attacks in public.  He had few 
friends, all of which were Vietnam veterans.  He testified 
that he was unable to work because he could not interact with 
people, supervisors or customers.  Formerly, the Veteran was 
homeless.  He consistently tried to control his depression 
through isolation.  He spent considerable time in isolation 
in his apartment and had frequent nightmares and flashbacks 
from his experiences in Vietnam.  

The Board acknowledges that there is no specific medical 
opinion regarding the effect that PTSD has on the Veteran's 
ability to be employed.  Board has considered both the 
Veteran's testimony as well as the psychological evaluations 
of record.  The Board finds that the Veteran is competent and 
his testimony is credible regarding his occupational 
impairment due to PTSD.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1992).  The Veteran testified that he quit working 
because of his PTSD.  He indicated that he could no longer 
tolerate the conditions of his employment or interact 
effectively with others.  The examiners also noted that the 
Veteran's ability to work was affected by his PTSD.  

The Board notes that the Veteran is not required to show 100 
percent unemployability in order to prove that he cannot 
follow substantially gainful occupation.  See Roberson, 251 
F.3d at 1385.  In this case, the Board affords the Veteran 
the benefit of the doubt and finds that he is not able to 
follow substantially gainful occupation as a result of his 
service connected disabilities.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased schedular evaluation for service-
connected PTSD, currently 70 percent disabling is denied. 

TDIU is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


